70 F.3d 26
Barbara ALLEN, et al., Plaintiffs-Appellants,v.R & H OIL & GAS COMPANY, Farrar Oilfield Service andEquipment Company, and Tri-State Oil Services,Inc., Defendants,Tri-State Oil Services, Inc., Defendant-Appellee.
No. 94-60444.
United States Court of Appeals,Fifth Circuit.
Nov. 16, 1995.

Richard M. Martin, Jr., Cummings, Cummings, & Dudenhefer, New Orleans, LA, for Appellants.
Michael B. Wallace, Walker W. Jones, III, Joseph A. Ziemianski, Todd C. Richter, Chuck D. Barlow, Phelps Dunbar, Jackson, MS, for appellee.
Appeal from the United States District Court for the Southern District of Mississippi, Tom S. Lee, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN
BANC
(Opinion August 29, 1995, 5th Cir., 1995;  63 F.3d 1326)
Before JOLLY, SMITH and DeMOSS, Circuit Judges.
PER CURIAM:


1
The petition for rehearing is DENIED, and no member of the panel or judge in regular active service having requested that the court be polled on rehearing en banc (see FED.R.APP.P. 35 and 5TH CIR.R. 35), the suggestion for rehearing en banc is DENIED.  Although the panel members have some disagreement regarding the interpretation of Mississippi law, the panel is of the unanimous view that the opinion in this case specifically reflects a result under the Mississippi law of punitive damages and is not to be construed as a comment on any similar case that might arise under the law of any other state.